Order entered November 23, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00332-CR

                    RONALD WAYNE MILLER, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F20-00318-H

                                     ORDER

      We REINSTATE this appeal.

      We abated the appeal because appellant’s brief had not been filed and we

had no communication from appellant regarding this appeal.

      On November 11, 2022, the trial court held a hearing, and counsel for

appellant stated appellant desired to appeal. Counsel represented to the trial court

that he would need sixty days to file appellant’s brief, and the trial court made an
oral recommendation on the record that appellant receive an additional sixty days

to finish the brief.

       We ADOPT the trial court’s oral recommendation that appellant receive an

additional sixty days to file appellant’s brief.

       We ORDER appellant’s brief filed by January 11, 2023. We caution

counsel that the failure to file a brief or communicate with the Court by that date

will result in the Court taking whatever actions it deems appropriate to ensure this

appeal proceeds in a timely fashion, which may include removing counsel and

abating for the appointment of new counsel.

       We DIRECT the Clerk to send copies of this order to the Honorable Tina

Clinton, Presiding Judge, Criminal District Court No. 1; and to counsel for all

parties.

                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE




                                           –2–